IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00293-CV

GERRI E. SAVALA,
                                                            Appellant
v.

CHARTER DRYWALL, DALLAS, INC.,
                                                            Appellee



                          From the County Court at Law
                               Ellis County, Texas
                            Trial Court No. 10-C-3211


                           MEMORANDUM OPINION


        The Clerk of this Court notified the parties in a March 29, 2011 letter that the

appellant’s brief was overdue in this cause and that the appeal may be dismissed if a

response showing grounds for continuing the appeal was not filed within twenty-one

days.

        Appellant, who is pro se, has filed a response stating that she is not able to

continue this appeal at this time.

        Accordingly, the appeal is dismissed for want of prosecution. See TEX. R. APP. P.
38.8(a)(1), 42.3(b).



                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
        Justice Davis, and
        Justice Scoggins
        (Chief Justice Gray dissents. A separate opinion will not issue. Appellant’s
response indicates she is presently under a doctor’s care for a condition that prevents
her from acting as her own attorney to prosecute her appeal at this time. Chief Justice
Gray would abate the appeal for a period of 60 days to allow the appellant time to
recover or to engage counsel to represent her. While Chief Justice Gray agrees that we
cannot abate this proceeding indefinitely, he does not believe a delay of 60 days, under
the circumstances, is unreasonable.)
Dismissed
Opinion delivered and filed May 11, 2011
[CV06]




Savala v. Charter Drywall, Dallas, Inc.                                           Page 2